In a special proceeding to stay an arbitration as demanded pursuant to a contract between the petitioner, Village of Tarrytown, and Woodland Lake Estates, Inc., the latter appeals from an order of the Supreme Court, Westchester County, entered June 30, 1964, which granted the petitioner’s application and “forever stayed” the arbitration. Order affirmed, with $10 costs and disbursements. In our opinion, the contract between the parties was illegal and, therefore, arbitration was properly stayed. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.